DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/2021 has been considered by the examiner.
Claim Objections
Claims 14-26 require correction of formatting (paragraphs, line spacing etc.)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “commercial diesel fuel”  This is indefinite as there is not definition of what comprises said fuel.  Many “commercial” diesel fuels comprise additives of varying types and amount and the base fuels may differ such as those comprising fatty acid methyl esters, paraffinic base fuel, aromatic base fuel, etc. and may possess varying amounts of sulfur as well as exhibit a wide variety of properties (cold flow, pour point, cetane number, etc.).  This limitation is indefinite.  For purposes of examination, any fuel will be deemed to meet the limitation for commercial diesel fuel.
Claim 16 recites “such as” rending the limitation indefinite as to whether is it required or optional.  Said claim recites xylene with one or two methyl radicals.  Xylene is dimethyl benzene as such it is unclear how it can have one methyl radical.  The claim recited phenol derived surfactants that can be alkyl type chains or nonyl type.  Nonyl is a species of alkyl rendering indefinite the scope of the alkyl groups (only nonyl or all alkyl groups) and appears to be a broad narrow range of carbons recited within one claim.  These limitations render the claim indefinite.
Claim 16 recites: wherein the chemical balance of the surfactants should be formulated to match with the HLB value of the first additive”   This is indefinite as it is unclear what is meant by “match” (i.e. should they have the same HLB value; similar HLB value, some other parameter, etc.).  Clarification is required as this is indefinite.
Claims 22 and 24 recite “PMS blade” this is undefined rendering same indefinite.
Claim 26 recites:  wherein the improved fuel breaks the tradeoff of NOX and soot production”  it is unclear what the “trade-off” is and how it is broken.  Clarification is requested esp. where this is a composition claim (product by process patentability is determined by the product)  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)
Claim 17 recites:  a flow source (tank) - it is unclear whether the flow source is intended to be limited to a tank (comprising a flow source which is a tank). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14-16 and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrucci et al (US 2010/0037513) as evidenced by Sonic Corporation Brochure (2017) and IKA Mixing and Processing Technology (available 2016 per the wayback machine)
Regarding Claims 14-16 and 20-26:
Petrucci et al (US 2010/0037513) discloses a fuel composition comprising a base fuel of a liquid oil of vegetable or animal origin and a water containing phase of 1-150 wt.% and 1-25 wt.% hydroxyl organic compounds of alcohols, C2-C4 alkyl glycol or mixtures and 0.05 to 10 wt.% of at least one emulsifier where the water containing droplets have an average particle size of less than about 20 microns.  (meeting the limitation for a commercial diesel fuel stream second additive aqueous emulsion of water soluble surfactants) The composition is made under high shear conditions with ultrasonic energy (meeting the limitation for ultrasonic) and the emulsifiers have a HLB of 8.5 to about 18.  The fuel contains a cetane enhancer and a mixture of alcohol and poly alkylene glycol (Abstract) The fuel is used as a diesel fuel [0014] [0027] (meting the limitation for a commercial diesel fuel of claim 14)

The composition comprises aromatic hydrocarbons, esters, phenols, etc. [0043]
The composition comprises phenols and poly oxy ethylene derivatives [0055] (i.e. ethoxylated esters)
The composition comprises non-phenyl and POE dodecyl phenol.  [0056]
The composition comprises POE sorbitol hexa oleate, POE sorbitol oleate laurate, etc. [0058] (mixture of ethoxylated esters)
[0072]:
The composition comprises mono anhydro sorbitol esters [0071](meeting claim 14 and 15 for ethoxylated fatty acid ester etc.)
The composition comprises emulsifiers such as:
	Polyoxy ethylene (2) iso octyl phenyl ether IGEPAL CA-210 HLB 4.6
Tween 85:  Polyoxy ethylene sorbitol hexa oleate IGEPAL CO-520 HLB 11
Useful emulsifiers include compounds with HLB  of 1 to 40 or 5 to 20 [0082]  (overlapping claim 16 HLB values) useful compounds include those in the Table including poloxyethylene (20) sorbitan monooleate and polyoxy ethylene (20) sorbitan monolaurate [0082] (meeting limitation for an ethoxylate ester used as a surfactant of claim 14 and claim 15 for 1,4 anhydro sorbitol and fatty acid ester with 6 to 80 moles of ethoxy ethylene oxide).[0071] where the (#) are the number of EO units)
There may be a mixture of more than emulsifier to achieve a desired overall HLB value and to form a stable emulsion [0083] [[0090 (where the HLB may be the same for each emulsifier meeting claim 16) a mixture of emulsifiers can be used if it is anticipated the user of such fuel may subsequently introduce an additive thereby adjusting the ratio of each [0091](meeting match HLB of instant claims)
The composition further comprises hydroxyl containing organic compounds [0092] 
The composition comprises supplementary combustible liquid components from other sources [0101] including C9-C16 hydrocarbon distillate often used as a solvent [0102] and Stoddard solvent which comprises C7 to C12 alkyl aromatic hydrocarbons [0103] including alkyl benzenes and other benzenes [0106] mono nuclear aromatics [0107]  (meeting claim 14 for a cyclic aromatic hydrocarbon and rendering obvious claim 16 for xylene with one or two methyl radicals) 
The fuel does not leave deposits [0120] and reduced particulate matter [0124] (i.e. soot reduction) and reduces emissions includes NOx[0121-0125 and improved lubricity [0110]] (rendering obvious the composition of claim 26)

    PNG
    media_image1.png
    160
    456
    media_image1.png
    Greyscale
(meeting claim 14 for a shock power reactor with a rotor)

    PNG
    media_image2.png
    96
    476
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    331
    454
    media_image3.png
    Greyscale
(meeting the limitation for static mixer with blade units of claim 24 and for rotor of claim 14)

    PNG
    media_image4.png
    568
    461
    media_image4.png
    Greyscale
(rendering obvious the paddle blade units of claim 24 and helicoidal gear pump of claim 17)


The fuel is a mixture formed with commercially available equipment such as ultrasonic homogenizing system such as Sonolator (meeting the limitation for homogenizing and controlled cavitation inside a shock power reactor having a rotor) and is prepared at ambient temperature and pressure of 500 psi to 1500 psi or 5000 psi.  the emulsion formed is stable.   The Sonolator system can be semi-continuous, continuous, single feed or multiple feed using feed tanks [0030](meeting the limitation for a tank of claim 17) 

    PNG
    media_image5.png
    138
    459
    media_image5.png
    Greyscale

High shear devices that may be used but are not limited to the Sonic Corp Sonolator Homogenizing system in which pressure can be varied include IKA Work Dispax and shear mixers such as multi-stage and three state rotor stator combinations.  The tip speed of the rotor stator generators may be varied by variable frequency drive that controls the motor.  Silverson mixer two stage mixer with  rotor stator design and mixer employs high volume pumping characteristics similar to a centrifugal pump, inline shear mixers employing rotor stator emulsification such as by Silverson Corp.; Jet mixture venture style/cavitation shear mixtures, microfluidizer shear mixers, high pressure homogenization shear mixtures (microfluidics Inc) and any other available high shear generating mixer including Aquashear Flow Process Tech pipeline static mixers hydraulic shear devices, rotational shear mixers, ultrasonic mixing and combinations thereof. [0030][0031]  [0032] (meeting the limitations for shock power reactor with a rotor, etc.)

See Evidentiary References Above cited.  For example:  Sonolator are high pressure homogenizers with a positive displacement pump to force liquid through at pressure up to 6500 PSI (overlapping the pressure of claims 17-25) with fluid velocity changes over short distance to accelerator to over 300 ft/sec creating high shear and turbulence and the solution impacts on a blade set in the patch.   The system cavitates the mixture.  Flow rates re form 0.5 GPM to 100 GPM. (overlapping the flow rates claims 17- 23)  The Sonalator system has a PD pump, motor, instrumentation, safety valves, VFD inverter with operator controls and PLC automation.  
The prior art having taught various mixers including paddles, ultrasonic, pressure, shear, etc. including those that are commercially available (such as those of IKA and Sonic disclosing various of the clamed apparatus components and operating parameters including but not limited to pressure, temperature, etc.) renders obvious those of instant claims 14-16 and 20-23 esp. where those parts are recognized as “standard” by applicant (i.e. standard T connector, standard RF flange connections, etc.)  The claimed apparatus are obvious to try be one of ordinary skill in the art at the time of filing the invention with a reasonable degree of certainty of forming a homogenized mixture esp. where the prior art recognizes many types of commercially available apparatus (which would therefor include standard components).
The order of addition and mixing is rendered obvious by the cited art as more fully above set forth.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Regarding Claim 26:  The fuel does not leave deposits [0120] and reduced particulate matter [0124] (i.e. soot reduction) and reduces emissions includes NOx[0121-0125 and improved lubricity [0110]] (rendering obvious the composition of claim 26)  Since the compositional components of the instant composition are taught by the cited prior art and are mixed with a cavitation ultrasonic mixer with a rotor as taught bye the prior art, the product will necessarily possess and/or overlap the claimed properties in instant claim 26. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Regarding Claims 17-19:  Progressive cavity injection pumps are known for use in handling highly viscous fluids to be moved long distances.  Since the cited prior art does not require the fluid to be viscous and requires the fluid to be of sufficient flow for a diesel engine and does not require a long distance, there is no motivation to alter the teachings of the instant reference.  So while it would be obvious to use a Corialis mass flow meter as the mixing and cavitation and apparatus of the cited prior art would cause oscillation, there is no motivation to combine that with the claimed Coriolis mass flow meter of claim 17 with the conditions therein including the helicoildal gear pump HP etc..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771